Dismissed and Memorandum Opinion filed October 30, 2008







Dismissed
and Memorandum Opinion filed October 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00740-CV
____________
 
DEREK LAI and CHING WANG CHU, Appellants
 
V.
 
SAFECO INSURANCE COMPANY OF ILLINOIS, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 819288
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 1, 2007.  On October 10, 2008, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
30, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.